DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claim of continuation of  U.S. Patent Application No. 16/959,693, filed July 2, 2020, now U.S. Patent No. 11,170,508, which was a National Phase of PCT Patent Application No. PCT/IL2019/050019 having International Filing Date of January 3, 2019, which claimed the benefit of priority under 35 USC119(e) of U.S. Provisional Patent Application No. 62/613,073, filed on January 3, 2018, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 10/12/2021 and 10/25/2021 were reviewed and the listed references were noted.

Drawings
The 17 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-19 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent No. 11,170,508.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent No. 11,170,508.  The following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 11,170,508.

Instant Application
Patent Application No. 11,170,508
1. A computer implemented method of automatic segmentation of at least one three dimensional (3D) anatomical region of interest (ROI) that delineates at least one predefined anatomical structure of a target individual, comprising: 

receiving a plurality of 3D images of a target individual, each 3D image of the plurality of 3D images including the at least one predefined anatomical structure; 

inputting the plurality of 3D images into a plurality of processing components of a multi- modal neural network, wherein each processing component of the multi-modal neural network independently computes a respective intermediate output of a plurality of intermediate outputs for one or more of the plurality of 3D images, 
wherein the plurality of processing components comprise a plurality of 3D convolutional filters, and the intermediate outputs comprises a plurality of features obtained as outcomes of the plurality of 3D convolutional filters; 


inputting the plurality of features obtained as outcomes of the plurality of 3D convolutional filters into a at least one last convolutional layer; and 


computing one or more indications of one or more region of interests (ROId) that delineate the at least one predefined anatomical structure by the at least one last convolutional layer.
1. A computer implemented method of automatic segmentation of at least one three dimensional (3D) anatomical region of interest (ROI) that includes delineates at least one predefined anatomical structure of a target individual, comprising: 
receiving a plurality of 3D images of a target individual, each 3D image of the plurality of 3D images including the at least one predefined anatomical structure, each 3D image of the plurality of 3D images is based on a different respective imaging modality; 
inputting each respective 3D image of the plurality of 3D images into a respective processing component of a plurality of processing components of a multi- modal neural network, wherein each processing component of the multi-modal neural network independently computes a respective intermediate output of a plurality of intermediate outputs for the corresponding respective 3D image of the plurality of 3D images, 
wherein each respective processing component of the plurality of processing components comprises 3D convolutional filters, and the intermediate outputs comprises a plurality of features obtained as outcomes of the 3D convolutional filters; 
inputting the plurality of intermediate outputs comprising the plurality of features obtained as outcomes of the 3D convolutional filters into a common at least one last convolutional layer comprising 3D convolutional filters; and 
computing an indication of a segmented at least one 3D ROI that includes delineates the at least one predefined anatomical structure, for each of the plurality of 3D images, by the common at least one last convolutional layer comprising 3D convolutional filters.


	
Allowable Subject Matter
Claims 1-19 are not rejected over prior art references and will be allowed if the rejection of claims based on non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  Consider Claim 1,  the closest prior art, Zhang et al. (“Deep Convolutional Neural Networks for Multi-Modality Isotense Infant Brain Image Segmentation” – IDS) discloses “A computer implemented method of automatic segmentation of at least one three dimensional (3D) anatomical region of interest (ROI) that delineates at least one predefined anatomical structure of a target individual” (Zhang, Abstract), “comprising: receiving a plurality of 3D images of a target individual, each 3D image of the plurality of 3D images including the at least one predefined anatomical structure” (Zhang, Page 215, right column, second paragraph under “Deep CNN for multi-modality brain image segmentation”); in addition, Zhang discloses segmenting infant brain tissues based on multi-modality MR images (Zhang, Page 215, right column, the last two paragraphs where the Deep CNN architecture is being disclosed).  In an analogous field of endeavor, Chen et al. (“Multi-View 3D Object Detection Network for Autonomous Driving” – IDS)discloses the method of inputting a plurality of intermediate outputs of corresponding 3D modalities in at least one last convolutional layer (Chen, Abstract and Figs 1).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “inputting the plurality of 3D images into a plurality of processing components of a multi- modal neural network, wherein each processing component of the multi-modal neural network independently computes a respective intermediate output of a plurality of intermediate outputs for one or more of the plurality of 3D images, wherein the plurality of processing components comprise a plurality of 3D convolutional filters, and the intermediate outputs comprises a plurality of features obtained as outcomes of the plurality of 3D convolutional filters; inputting the plurality of features obtained as outcomes of the plurality of 3D convolutional filters into a at least one last convolutional layer; and computing one or more indications of one or more region of interests (ROId) that delineate the at least one predefined anatomical structure by the at least one last convolutional layer.”  Consider independent Claim 14, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “wherein each respective processing component of one or more processing components comprises one or more 3D convolutional filters, and the intermediate outputs comprises a plurality of features obtained as outcomes of the one or more 3D convolutional filters; inputting the plurality of features into a single decoding-expanding component of the multi- modal neural network; and computing an indication of a segmented at least one 3D ROI that delineates the at least one predefined anatomical structure by a single decoding-expanding component, wherein each stage of the single decoding-expansion component is concatenated by skips of a plurality of outputs generated by each corresponding stage of the encoding-contracting component.”  Consider independent Claim 15, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “wherein each processing component of the multi-modal neural network independently computes a respective intermediate output of a plurality of intermediate outputs for the corresponding respective 3D image of the plurality of 3D images, wherein each respective processing component of the plurality of processing components comprises 3D convolutional filters, and the intermediate outputs comprises a plurality of features obtained as outcomes of the 3D convolutional filters, wherein the plurality of features are merged before at least one last convolutional layer of the multi-modal neural network.”  Dependent Claims 2-13, and 16-19 are not rejected over prior art due to their dependency from independent Claims 1 and 15, respectively. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662